UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 01-20124
                                Summary Calendar



                            UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                      versus

                              RAMIRO PIZANO-CORONA,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-00-CR-21-1)
_________________________________________________________________

                                 August 31, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ramiro     Pizano-Corona,        a/k/a    Henry    Miranda,   appeals    his

conviction for illegal reentry after deportation in violation of 8

U.S.C. §§ 1326(a) and (b)(2).            Pizano’s motion to suppress his

prior deportation on due process grounds was denied.                     Pizano

asserts   his       prior     deportation     proceedings     (1988)   violated

principles     of   due     process   because   there    is   no   evidence   the

immigration judge informed him he had the right to counsel or might

be eligible for relief from deportation.                Pizano suggests these

omissions invalidated his waiver of his right to appeal; and he

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
contends he was prejudiced by the immigration judge’s alleged

failure to inform him of the possibility of relief from deportation

because there is a reasonable probability he would have been

eligible for relief from deportation based on extreme hardship.

       An alien may collaterally challenge a deportation order used

as     an   element    of     a    criminal      offense.        United    States     v.

Mendoza-Lopez,        481 U.S. 828,    838-39     (1987).       To   suppress    a

deportation order charged in a § 1326 prosecution, an alien must

establish: the deportation hearing was “fundamentally unfair”; the

hearing effectively eliminated his right to challenge the hearing

in a judicial review of the deportation order; and he suffered

actual prejudice, meaning there is a reasonable likelihood he would

not    have    been   deported      absent       the   challenged     errors    in   the

deportation proceeding.             United States v. Hernanzez-Avalos, 251
F.3d 505, 507 (5th Cir. 2001); United States v. Asibor, 109 F.3d
1023, 1038 (5th Cir.), cert. denied, 522 U.S. 902 (1997); United

States v. Benitez-Villafuerte, 186 F.3d 651, 658-59 & n.8 (5th Cir.

1999), cert. denied, 528 U.S. 1097 (2000)(requiring showing of

actual prejudice while also noting Congress’ 1996 enactment of 8

U.S.C. § 1326(d)).

       Pizano’s legal challenges to the constitutionality of the

deportation proceeding are reviewed de novo; the district court’s

factual     findings     based      on   live    testimony      at   the   suppression

hearing, only for clear error. United States v. Lopez-Vasquez, 227
F.3d 476,    481-82      (5th    Cir.    2000);     United   States     v.   Sierra-

Hernandez, 192 F.3d 501, 503 (5th Cir. 1999), cert. denied, 528


                                             2
U.S. 1178 (2000); United States v. Encarnacion-Galvez, 964 F.2d
402, 409 (5th Cir. ), cert. denied, 506 U.S. 945 (1992).

     Pizano’s     lengthy   criminal   history   demonstrates   he   was

presumptively deportable under the law in effect at his 1988

deportation hearing (as well as under current immigration law) and

that he was (and is) ineligible for any type of relief from, or

suspension of, deportation.     See 8 U.S.C.A. §§ 1227(a)(2)(A)(iii),

1228(c), 1229b (West, WESTLAW through May 28, 2001); 8 U.S.C. §§

1251, 1254 (1982 & Supp. V 1987).      Thus, Pizano cannot demonstrate

he was prejudiced by errors, if any, in the 1988 deportation

proceeding.     Benitez-Villafuerte, 186 F.3d at 658.

     Pizano also claims showing actual prejudice is not required

because “structural” error was committed when he was allegedly

denied counsel in relation to his 1988 deportation hearing.          The

district court found, however, that the January 1988 show cause

order informed Pizano he could be represented by counsel.        Pizano

admitted at the suppression hearing that his signature appeared on

the order.      The district court did not commit clear error in

finding Pizano was informed of his right to counsel.

                                                           AFFIRMED




                                   3